PER CURIAM.
Appellant challenges the summary denial of his rule 3.850 motion for postconviction relief. We affirm except as to ground three of his motion, which asserts that based on defense counsel’s misinformation as to the potential maximum sentence he could receive at trial, Appellant rejected a plea offer for a significantly shorter sentence than the habitual felony offender sentence that was imposed after trial. As the State concedes on appeal, the trial court failed to attach portions of the record that conclusively negate Appellant’s allegation. On remand, the trial court shall either attach portions of the record that conclusively refute Appellant’s claim in ground three or hold an evidentiary hearing on the matter.
AFFIRMED in part; REVERSED in part; and REMANDED.
SAWAYA, PALMER and TORPY, JJ., concur.